United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

MAG UI,

MICHAEL ANTHONY GOODLOE, JR.
MICHAEL ANTHONY GOODLOE,
and KIM GOODLOE,

CASE NO. 3:19-CV-848-S-BK
v.

ZAVIEUS HOGAN,
TIFFANY HOGAN, and
UNKNOWN HOGAN

6G 0OR 0G 6On 6Gn 6Oe tte 6G coo Go oe

ORDER ACCEPTING FINDINGS, CONCLUSION AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The Court reviewed the proposed findings, conclusions
and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

The Court prospectively CERTIFIES that any appeal of this action would not be taken in
good faith, See 28 U.S.C. § 1915(a)(3); Fep. R. App. P. 24{a)(3). In support of this certification,
the Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and
Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (Sth Cir. 1997). Based on
the Findings and Recommendation, the Court finds that any appeal of this action would present no
legai point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215,

220 (Sth Cir. 1983).' In the event of an appeal, Plaintiff may challenge this certification by filing

 

' Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.

 

 
a separate motion to proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court
of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fep. R. App. P. 24(a)(5).
SO ORDERED.

SIGNED August Z » 2019.

   

 

UNITED STATES DISTRICT JUDGE

 
